DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant disclosure does not provide support for the negative limitation “without the presence of a hydrochloric acid catalyst”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 20, 21, 25, 27-29, 32-38 and 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/053951 A1 to Besselievre et al. (hereinafter Besselievre) in view of US 5306555 to Ramamurthi et al. (hereinafter Ramamurthi).
Regarding claim 20, Besselievre discloses a method of producing said aerogel in an industrial scale (page 8, para 8), comprising:
preparing a silicatic sol by solvolysis of alkoxysilanes (page 7, para 3 and para 10) in alcohol (page `7, para 2);
producing a gel from the silicatic sol (page 4, para 5 to page 5, para 3);
hydrophobizing the gel with hexamethyldisiloxane (page 7, para 10) in the presence of a mineral acid as a catalyst (page 7, para 9-10) and 
drying the gel by subcritical drying (page 5, para 2).  

However, Ramamurthi does teach a method of producing an aerogel employing a mineral acid catalyst selected from a group that includes HCl and HNO3 (col 5, ln 21-26). When the acid is HNO3, HCl is not present.
It would be obvious to one of ordinary skill in the art to employ the HNO3 of Ramamurthi as the mineral acid of Besselievre because HNO3 is a mineral acid in the required pH range of 1 to 3, as set forth in Besselievre.  HCl and HNO3 are known to be equivalent mineral acids used in the sol-gel processing of aerogels for crack-free insulating materials (Ramamurthi, col 1, ln 18-20 and col 5, ln 24-25 and Besselievre, page 1, para 6-8 and page 2, para 8).

Regarding claim 45, Besselievre discloses a method of producing said aerogel in an industrial scale (page 8, para 8), comprising:
preparing a silicatic sol by solvolysis of alkoxysilanes (page 7, para 3 and para 10) in alcohol (page 7, para 2);
mixing the silicatic sol with mineral fibers before producing the gel from the silicatic sol to produce a silicatic sol and mineral fiber mixture (page 5, para 2 and page 10, para 4);
producing a gel from the silicatic sol (page 4, para 5 to page 5, para 3);

drying the gel by subcritical drying (page 5, para 2).  
The reference broadly teaches mineral acids with pH of 1 to 3 and teaches a mineral acid (hydrochloric acid) catalyst in an example (page 7, para 9) but fails to expressly disclose hydrophobizing the gel in the presence of a mineral acid catalyst that is nitric acid (HNO3), without the presence of a hydrochloric acid (HCl) catalyst.   
However, Ramamurthi does teach a method of producing an aerogel employing a mineral acid catalyst selected from a group that includes HCl and HNO3 (col 5, ln 21-26). When the acid is HNO3, HCl is not present.
It would be obvious to one of ordinary skill in the art to employ the HNO3 of Ramamurthi as the mineral acid of Besselievre because HNO3 is a mineral acid in the required pH range of 1 to 3, as set forth in Besselievre.  HCl and HNO3 are known to be equivalent mineral acids used in the sol-gel processing of aerogels for crack-free insulating materials (Ramamurthi, col 1, ln 18-20 and col 5, ln 24-25 and Besselievre, page 1, para 6-8 and page 2, para 8).

Regarding claims 21 and 46, Besselievre in view of Ramamurthi discloses the methods of claim 20 and claim 45.  Besselievre further discloses aging the gel prior to hydrophobizing the gel (page 7, para 5).

Regarding claims 25 and 47, Besselievre in view of Ramamurthi discloses the methods of claim 20 and claim 45.  Besselievre further discloses preparing the sol in prima facie case of obviousness exists’.

Regarding claims 27-29 and 48, Besselievre in view of Ramamurthi discloses the methods of claim 20 and claim 45.  Besselievre further discloses adjusting a pH during hydrophobization of the gel to a value of 1-3 (page 7, para 8) which overlaps the instantly claimed ranges of between 0.2 and 6, between 0.5 and 5 and between 0.8 and 3.  See MPEP 2144.05 (I), cited above.

Regarding claims 32 and 33, Besselievre in view of Ramamurthi discloses the method of claim 20.  Besselievre further discloses wherein gelation takes place in a temperature of between room temperature and 78 C (page 16, para 3) which overlaps the instantly claimed ranges of between 30°C and 80°C and between 60°C and 70°C.  See MPEP 2144.05(I), cited above.

Regarding claims 34 and 49, Besselievre in view of Ramamurthi discloses the methods of claim 20 and claim 45.  Besselievre further discloses performing the preparation of the silicatic sol, production of the gel from the silicatic sol and hydrophobization of the gel in a single reactor (page 4, para 7).

claim 35 and 36, Besselievre in view of Ramamurthi discloses the method of claim 20.  Besselievre further discloses mixing the silicatic sol with mineral fibers before producing the gel from the silicatic sol comprising using mineral wool fibers as the mineral fibers (page 5, para 2 and page 10, para 4).

Regarding claim 37, Besselievre in view of Ramamurthi discloses the method of claim 20.  Besselievre further discloses performing the hydrophobization in situ without prior solvent replacement (page 5, para 1).

Regarding claims 38 and 51, Besselievre in view of Ramamurthi discloses the methods of claim 20 and claim 45.  Besselievre further discloses adding the silylating agent when preparing the silicatic sol (page 8, para 2).

Regarding claim 50, Besselievre in view of Ramamurthi discloses the method of claim 45, further comprising mineral wool fibers as the mineral fibers (page 10, para 4).

Claims 20, 21, 25, 27-29, 32-38 and 45-51 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0034375 A1 to Schwertfeger et al. (hereinafter Schwertfeger) in view of Ramamurthi.
Regarding claim 20, Schwertfeger discloses a method of producing an aerogel in an industrial scale (continuous process, para [0054]), comprising:
preparing a silicatic sol by solvolysis of alkoxysilanes in alcohol (para [0012]);
producing a gel from the silicatic sol (para [0053]);

drying the gel by subcritical drying (para [0128]).
 The reference broadly teaches mineral acids with pH of ≤3 and teaches HCl acid as an example (para [0039]-[0040]) but fails to expressly disclose that the mineral acid comprises a nitric acid (HNO3) catalyst without the presence of a hydrochloric acid (HCl) catalyst.
However, Ramamurthi does teach a method of producing aerogel employing a mineral acid catalyst selected from a group that includes HCl and HNO3 (col 5, ln 21-26). When the acid is HNO3, HCl is not present.
It would be obvious to one of ordinary skill in the art to employ the HNO3 of Ramamurthi as the mineral acid of Schwertfeger because HNO3 is a mineral acid in the required pH range of ≤ 3, as set forth in Schwertfeger.  HCl and HNO3 are known to be equivalent mineral acids used in the sol-gel processing of aerogels for crack-free insulating materials (Ramamurthi, col 1, ln 18-20 and col 5, ln 24-25).

Regarding claim 45, Schwertfeger discloses a method of producing an aerogel in an industrial scale (continuous process, para [0054]), comprising:
preparing a silicatic sol by solvolysis of alkoxysilanes in alcohol (para [0012]);
mixing the silicatic sol with mineral fibers before producing the gel from the silicatic sol, using mineral wool fibers as the mineral fibers (para [0043]);
producing a gel from the silicatic sol (para [0053]);

drying the gel by subcritical drying (para [0128]).
 The reference broadly teaches mineral acids with pH of ≤3 and teaches HCl acid as an example (para [0039]-[0040]) but fails to expressly disclose that the mineral acid comprises a nitric acid (HNO3) catalyst without the presence of a hydrochloric acid (HCl) catalyst. When the acid is HNO3, HCl is not present.
However, Ramamurthi does teach a method of producing aerogel employing a mineral acid catalyst selected from a group that includes HCl and HNO3 (col 5, ln 21-26).
It would be obvious to one of ordinary skill in the art to employ the HNO3 of Ramamurthi as the mineral acid of Schwertfeger because HNO3 is a mineral acid in the required pH range of ≤ 3, as set forth in Schwertfeger.  HCl and HNO3 are known to be equivalent mineral acids used in the sol-gel processing of aerogels for crack-free insulating materials (Ramamurthi, col 1, ln 18-20 and col 5, ln 24-25).

Regarding claims 21 and 46, Schwertfeger in view of Ramamurthi discloses the methods of claim 20 and claim 45.  Schwertfeger further discloses aging the gel prior to hydrophobizing the gel (para [0057]).

Regarding claims 25 and 47, Schwertfeger in view of Ramamurthi discloses the methods of claim 20 and claim 45.  Schwertfeger further discloses preparing the sol in alcohol, particularly ethanol (para [0012] and [0126]) at a temperature of 40 to 100 C 

Regarding claims 27-29 and 48, Schwertfeger in view of Ramamurthi discloses the methods of claim 20 and claim 45.  Schwertfeger further discloses adjusting a pH during hydrophobization of the gel to a value of ≤ 3 (para [0039]) which overlaps the instantly claimed ranges of between 0.2 and 6, between 0.5 and 5 and between 0.8 and 3.  See MPEP 2144.05 (I), cited above.

Regarding claims 32 and 33, Schwertfeger in view of Ramamurthi discloses the method of claim 20.  Schwertfeger further discloses wherein gelation takes place in a temperature of between 20 and 100 C (para [0071]) which overlaps the instantly claimed ranges of 30°C and 80°C and between 60°C and 70°C.  See MPEP 2144.05(I), cited above. 

Regarding claims 34 and 49, Schwertfeger in view of Ramamurthi discloses the methods of claim 20 and claim 45.  Schwertfeger further discloses performing the preparation of the silicatic sol, production of the gel from the silicatic sol and hydrophobization of the gel in a single reactor (single stage, para [0039]).

Regarding claims 35 and 36, Schwertfeger in view of Ramamurthi discloses the method of claim 20.  Schwertfeger further discloses further comprising mixing the 

Regarding claim 37, Schwertfeger in view of Ramamurthi discloses the method of claim 20.  Schwertfeger further discloses performing the hydrophobization in situ without prior solvent replacement (para [0036]).

Regarding claims 38 and 51, Schwertfeger in view of Ramamurthi discloses the methods of claim 20 and claim 45.  Schwertfeger further discloses adding the silylating agent when preparing the silicatic sol (para [0032] and [0086]).

Regarding claim 50, Schwertfeger in view of Ramamurthi discloses the method of claim 45.  Schwertfeger further discloses using mineral wool fibers as the mineral fibers (para [0043]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20, 21, 25, 32, 34, 37, 38, 45-47, 49 and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-22, 24 and 25 of copending Application No. 16/978164 (hereinafter 164). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping methods of producing an aerogel in an industrial scale comprising preparing a silicatic sol by solvolysis of the same alkoxysilanes in alcohol, producing a gel from the sol, hydrophobizing the gel with HMDSO in nitric acid, ageing and drying the gel by subcritical drying in the same vessel (instant claims 20, 21, 34, 37, 45, 46, 49 and 164 claims 19-22, 25). Both teach processing the sol and gel at overlapping temperatures (instant claims 25, 32, 47 and 164 claim 24), see MPEP 2144.05(I), cited above. Both also teach a silylating agent (instant claims 38, 51 and 164 claim 22).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see page 6, filed 9/20/21, with respect to the 112 rejections have been fully considered and are persuasive.  The most recent amendment to claim 20 resolves the issues. 
Therefore, the 112(b) rejection of claims 20-38 has been withdrawn. 
Claim 26 has been canceled.
Therefore, the 112(d) rejection of claim 26 is moot. 

Applicant's arguments filed 9/20/21, regarding Besselievre in view of Ramamurthi and Schwertfeger in view of Ramamurthi, have been fully considered but they are not persuasive. Applicant’s arguments point to the Huber declaration filed 1/5/202.  As discussed in the prior Office Action, the declaration was filed on 1/5/21 as evidence that HNO3 is critical and/or provides unexpected results when compared to HCl, H2SO4, H3PO4, oxalic acid and formic acid.  The declaration was not sufficient to show criticality of or unexpected results for HNO3 for the reasons recited in the 3/19/21 Office Action.  Applicant states that the declaration shows an unexpected effect of an HNO3 catalyst.  Applicant also states that HCl provides a composite with a λ value of 26.5 mW/m-K and that HNO3 provides λ values between 17.1 and 18.8 mW/m-K and points to page 21 of the declaration.  However, the single HCl sample, Sample 1, does not contain any AlCl3 or NaCl.  The HNO3 samples all have either AlCl3 or NaCl.  These are different compositions and methods. Also, these 4 data points (1 HCl and 3 HNO3) are not commensurate in scope with the instant claims. The instant claims do not require AlCl3 or NaCl.  It is also noted that λ is not a claim limitation.  Therefore, the declaration is still not sufficient to show criticality of or unexpected results for HNO3.  Also note that Study 1 (Exhibit B, pages 3-4) speaks to hydrophobization with sodium chloride and oxalic or nitric acid.  Study 1 states that “Without a matrix, the oxalic acid formulation seems to be the better hydrophobization”. See page 4 of Exhibit B.  Therefore, better hydrophobization is possible with oxalic acid in a matrix free material.  A matrix is not required in independent claim 20. Good (better) hydrophobization is possible with oxalic acid. Therefore HNO3 is not critical to the process and does not provide an unexpected result.  It is also noted that pages 5-6 (#30) of the declaration .
Applicant also argues that “Specifically, the use of HCI inevitably introduces chlorine ions.  Such chorine ions have the further negative effect of corroding structures when the product is installed” but does not provide evidence to support this argument.
Applicant further argues that instant claims 20 and 45 have been amended to specifically exclude HCl.  However, as discussed above the original disclosure does not support this negative limitation. The Examiner has provided the Ramamurthi reference to show that HCl and HNO3 are known equivalents in aerogel sol-gel processing art.  Applicant disagrees but has not provided evidence that the known equivalents are not equivalents or obvious variants in aerogel sol-gel processing.  The single HCl example in the declaration that does not contain an additional salt and is not commensurate in scope with the instant claims.
Therefore, the 103 rejection of claims 20, 21, 25, 27-29 and 32-38 as obvious over Besselievre in view of Ramamurthi stands.
The 103 rejection of claims 22-24 as obvious over Besselievre in view of Ramamurthi is moot because the claims have been canceled.
 The 103 rejection of claim 26 as obvious over Besselievre in view of Ramamurthi and further in view of Wei is moot because the claim has been canceled. 
claims 20, 21, 25, 27-29 and 32-38 as obvious over Schwertfeger in view of Ramamurthi stands.
The 103 rejection of claims 22-24, 30 and 31 as obvious over Schwertfeger in view of Ramamurthi is moot because the claims have been canceled.
	The 103 rejection of claim 26 as obvious over Schwertfeger in view of Ramamurthi and further in view of Wei is moot because the claim has been canceled. 

Applicant’s arguments, see page 9, filed 9/20/21, with respect to the obviousness double patenting rejections have been fully considered.  
Regarding 642, a proper terminal disclaimer was filed on 9/20/21.
Therefore, the obviousness double patenting rejection of claims 20, 25, 27-29, 32 and 34-38 as unpatentable over the claims of 642, now U.S. Patent No. 10,995,007, has been withdrawn. 
The obviousness double patenting rejection of claims 22-24, 30 and 31 as unpatentable over the claims of 642, now U.S. Patent No. 10,995,007 is moot because the claims have been canceled.
No arguments were raised over 164.
Therefore, the provisional obviousness double patenting rejection of claims 20, 21, 25, 32, 34, 37 and 38 as unpatentable over the claims of 164 stands.
The provisional obviousness double patenting rejection of claims 22-24 as unpatentable over the claims of 164 is moot because the claims have been canceled.

Terminal Disclaimer
The terminal disclaimer filed on 9/20/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,995,007 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             
/Matthew E. Hoban/           Primary Examiner, Art Unit 1734